             Case 4:19-cr-00419-KGB Document 7 Filed 08/01/19 Page 1 of 1



                                     MEMORANDUM                    -M~   AUG O1 2019
DATE:                   ~[,[l'1                                 JA~ES W~RMACK, CLERK
TO:                   Criminal Docket Clerk                     By.                    DEP CLERK


FROM:                 Diane Darbonne
                      U.S. Marshals Service

RE:                   Defendant in custody of U.S. Marshals Service on charges out
                      of the Eastern District of Arkansas.


                     Deft. taken into U.S. Marshal Service custody on a detainer
(Date)          from _ _ _ _ _ _ _ _ _ __

0( I f I'[          Deft. taken into U.S. Marshal Service custody on a Warrant of
(Date)          Removal.

                     Deft. taken into U.S. Marshal Service custody on a Return
(Date)          Psychiatric Study.

                      Deft. returned to custody of _ _ _ _ _ _ _ _ __
(Date)                                         (State)

                      Deft. returned to custody of _ _ _ _ _ _ _ _ __
(Date)                                         (Another District)

CASE NO.       4-'. \~ C,{2. 41~   \l_~E,
DEFENDANT'S NAME         _<l. . .A.....~
                                       . . . . . . . . . . .:B_fO_IN_t1
                                                             .        _________
